ORDER

¶ 1. This matter came before the Court on B. Calvin Cosnahan’s petition for reinstatement to the practice of law.
¶ 2. Cosnahan sent a letter dated December 17, 1999, to the Mississippi Bar. In the letter, Cosnahan stated that it was his understanding that he could “resign” from the Mississippi Bar and would be “reinstated to the active Bar, at the appropriate time, by submitting such request to the Bar ... and passing the Professional Responsibility Exam.” The letter stated specifically that it was to be considered Cos-nahan’s “formal resignation.”
¶ 3. Cosnahan has not paid his Mississippi Bar dues since 1999. Moreover, he has not attended any continuing legal education courses since 1999.
¶ 4. Having carefully and fully considered his petition and the Bar’s response, the Court finds that B. Calvin Cosnahan’s license to practice law in the State of Mississippi should be reinstated. However, as a condition of his reinstatement, Cosnahan must first take and achieve a passing grade on the Mississippi Bar Examination, including the Multistate Professional Responsibility Examination, and certify to this Court that he has done so.
¶ 5. IT IS, THEREFORE, ORDERED that B. Calvin Cosnahan’s petition for reinstatement is granted and his license to practice law is reinstated subject to the condition stated above. Upon the filing of *875written certification by the Mississippi Board of Bar Examiners that Cosnahan has fulfilled this condition, Cosnaharis license to practice shall immediately thereupon stand reinstated.
¶ 6. SO ORDERED.
/s/ James W. Smith, Jr. JAMES W. SMITH, JR., CHIEF JUSTICE
FOR THE COURT